DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 02/09/2021. Claims 6-11, 13-21 are previously cancelled and claims 5, 26-28, 35 are currently cancelled. Claims 1, 12, 22 and 32 are currently amended. Claims 1-4, 12, 22-25, 29-34, 36-41 are pending for examination.

Response to Arguments
2.          Applicant’s arguments filed on 02/09/2021 with respect to claims 1, 12, 22 and 32 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-1-4, 12, 22-25, 29-34, 36-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12, 22 and 32 have the limitation “wherein restricting the maximum number of random access retransmissions to the serving cell comprises selectively restricting the maximum number of random access re-transmissions to the serving cell during the determined first set of reference time resources”;  as new matter.
	Independent claims 1, 12, 22 and 32 recite “wherein restricting the maximum number of random access retransmissions to the serving cell comprises selectively restricting the maximum number of random access re-transmissions to the serving cell during the determined first set of reference time resources”. The specification para [0023]; [0263] to disclose that restricting the maximum number of random access re-transmissions.  The original specification does not adequately describe the newly amended feature because the original specification is silent with regards to “selectively restricting the maximum number of random access re-transmissions ". Also, the specification is silent with regards to any usage or variant of the word "selectively" and it is not understandable how to implement selectively restricting the maximum number of random access re-transmissions. The limitation, “selectively restricting the maximum number of random access re-transmissions” nor the written description of the limitation is not mentioned anywhere in the specification. Failing to provide the written description .

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   

5.   Claims 1, 3, 4, 12, 22, 24, 25, 30-34, 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated: “Details for SRS and PRACH switching and transmission”, 3GPP; R1-1609983 {Dat. Pub.-10/01/2016}, in view of Dinan (US 2016/0242184 A1) {also patented as US 9820283 B2}.
Regarding claim 1 and 22, Qualcomm Incorporated teaches a method, in a User Equipment, for performing a random access procedure (RACH) (section 5: RACH procedure for cc without PUSCH), the method comprising:
	receiving a request (order) to switch a Reference Signal RS (SRS), transmission (section 5, UE transmits PRACH on the SRS cell/CC2.) to a serving cell (SCell/SRS cell) (section 4: observation 2, the impact of SRS switching in Fig. 3, wherein SRS transmits to CC2; See section 5, UE transmits PRACH on the SRS cell/CC2; then UE receives PDCCH order in a PCell for contention free PRACH transmission; wherein UE retransmits PRACH in the SCell for SRS switching, to exit RACH procedure )(Hence UE receives order to switch SRS transmission to Scell; Therefore UE retransmits PRACH to SCell, by SRS switching.); and
	performing a random access procedure(PRACH) over the serving cell (Scell) by restricting a maximum number (=1) of random access re-transmissions to the serving cell(SCell) (section 5; when UE transmits PRACH on SRS cell; then UE monitors for RAR, If no RAR is received, then UE retransmits PRACH with higher transmission power{for adjusting PRACH transmission power in the current RACH procedure in Scell, by setting the maximum number of retransmissions to 1, this way UE will exit the RACH procedure-see observation 4}.)(Hence UE performed PRACH over SCell by restricting max no of PRACH retransmission to 1 to SCell).
	Qualcomm Incorporated does not teach determining a first set of reference time resources in a cell belonging to a first carrier frequency, wherein: the serving cell operates on a second carrier frequency; and the first set of reference time resources is for performing measurements; and wherein restricting the maximum number of random 
	However, in an analogous art, Dinan teaches determining a first set of reference time resources (timing) in a cell (PCell) belonging to a first carrier frequency (ULCC1) ( [0211], Subframe timing and the {uplink transmission-[0043]} timing of transmitting the random access preamble is determined based the information received from the base station; wherein [0062], the uplink transmission on uplink carriers (i.e. ULCC1) and a PCell is employed as the timing reference.), wherein:
	the serving cell (base station/eNb/Scell) operates on a second carrier frequency(UCC2)( [0032]; [0042]; eNB operates on SCell have uplink carrier (i.e ULCC2).); and
	the first set of reference time resources (timing) is for performing measurements( [0063], measuring propagation delay or round-trip delay is performed by using uplink transmission timing (is for transmitting preamble-[0043]).);
	performing a random access procedure over the serving cell (base station) by restricting a maximum number of random access (preamble) re-transmissions to the serving cell (base station) ( [0188], The wireless device retransmits (=1) the random access preamble {to the base station-see [0082]} if: a maximum number of transmissions is not reached…in a random access procedure(see [0043]).), wherein restricting the maximum number of random access(preamble) retransmissions to the serving cell (base station) comprises selectively restricting the maximum number of random access (preamble) re-transmissions to the serving cell (base ) during the determined first set of reference time resources (uplink transmission timing/1st uplink carrier) ( [0211], Subframe timing and the {uplink transmission-[0043]} timing of transmitting the random access preamble is determined based the information received from the base station. ) ([0188], the wireless device retransmits (=1) the random access preamble {to the base station-see [0082]} if: a maximum number of transmissions is not reached.) ; Wherein [0211], the preamble is selected by the wireless device. The wireless device proceed to the transmission of the random access preamble when it has determined the timing. Then the random access preamble is transmitted on the first uplink carrier/the timing ([0043]).) (Hence UE performs RACH to eNb, by selectively restricting max no of preamble retransmission during the determined timing in a PCell belonging to UL CC1, wherein: eNb operates on UL CC2; and the timing is for measurement.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Dinan and apply them on the teaching of Qualcomm Incorporated to reduce the effect of excessive delay and reduce the interference and/or deterioration in UE performance (Dinan; [0063]).

Regarding claim 3, 24 and 38, Qualcomm Incorporated further teaches wherein the serving ceil is a Secondary serving ceil, SCell, without Physical Uplink Shared Channel, PUSCH (section 5; observation 4).

Regarding claim 4, 25 and 39, Qualcomm Incorporated further teaches wherein the random access procedure is a non-contention(contention-free) based Physical Random Access Channel, PRACH, procedure, and the random access re-transmissions are non-contention(contention-free) based PRACH transmissions (section 5; UE receives PDCCH order for contention-free PRACH transmission; wherein UE retransmits PRACH …in SCell, by setting max no of retransmission PRACH to 1, this way UE will exit random access procedure-see observation 4. Hence the current PRACH procedure and PRACH retransmission is contention-free.).

Regarding claim 12 and 32, Qualcomm Incorporated teaches a method, in a network node, comprising: 
	sending a request (order) to a user equipment (section 5, UE receives PDCCH order), wherein the request (order) comprises a request to switch Reference Signal, RS (SRS), transmission to a serving cell (SCell) (section 4: observation 2, the impact of SRS switching in Fig. 3, wherein SRS transmits to CC2; See section 5, UE transmits PRACH on the SRS cell/CC2; then UE receives PDCCH order in a PCell for contention free PRACH transmission; wherein UE retransmits PRACH in the SCell for SRS switching, to exit RACH procedure ) (Hence UE receives order to switch SRS transmission to Scell; Therefore UE retransmits PRACH to SCell, by SRS switching.); 
	obtaining information about the user equipment’s ability to adapt a random access procedure (PRACH)  (section 5; when UE transmits PRACH on SRS cell; then UE monitors for RAR, If no RAR is received, then UE retransmits PRACH with higher transmission power{for adjusting PRACH transmission power in the current RACH procedure in Scell, by setting the maximum number of retransmissions to 1, this way UE .)( Hence it is implicit, UE is sending information about UE’s ability that UE can adapt PRACH, by restricting max no=1 of re-transmission of PRACH of SCell, to exit RACH procedure.), wherein the adaption comprises restricting a maximum number (=1) of random access re-transmissions to the serving cell(SCell) (section 5; when UE transmits PRACH on SRS cell; then UE monitors for RAR, If no RAR is received, then UE retransmits PRACH with higher transmission power{for adjusting PRACH transmission power in the current RACH procedure in Scell, by setting the maximum number of retransmissions to 1, this way UE will exit the RACH procedure-see observation 4}.)
	Qualcomm Incorporated does not teach determining a first set of reference time resources in a cell belonging to a first carrier frequency, wherein: the serving cell operates on a second carrier frequency; and the first set of reference time resources is for performing measurements; and wherein the adaption comprises selectively restricting the maximum number of random access re-transmissions to the serving cell during the determined first set of reference time resources.
	However, in an analogous art, Dinan teaches determining a first set of reference time resources (timing) in a cell (PCell) belonging to a first carrier frequency (ULCC1) ( [0211], Subframe timing and the {uplink transmission-[0043]} timing of transmitting the random access preamble is determined based the information received from the base station; wherein [0062], the uplink transmission on uplink carriers (i.e. ULCC1) and a PCell is employed as the timing reference.), wherein:
	the serving cell (base station/eNb/Scell) operates on a second carrier frequency(UCC2)( [0032]; [0042]; eNB operates on SCell have uplink carrier (i.e ULCC2).); and
	the first set of reference time resources (timing) is for performing measurements( [0063], measuring propagation delay or round-trip delay is performed by using uplink transmission timing (is for transmitting preamble-[0043]).); and
	wherein the adaption comprises selectively restricting the maximum number of random access (preamble) re-transmissions to the serving cell (base station) during the determined first set of reference time resources (uplink transmission timing/1st uplink carrier) ( [0211], Subframe timing and the {uplink transmission-[0043]} timing of transmitting the random access preamble is determined based the information received from the base station. ) ([0188], the wireless device retransmits (=1) the random access preamble {to the base station-see [0082]} if: a maximum number of transmissions is not reached.) ; Wherein [0211], the preamble is selected by the wireless device. The wireless device proceed to the transmission of the random access preamble when it has determined the timing. Then the random access preamble is transmitted on the first uplink carrier/the timing ([0043]).) (Hence UE performs RACH to eNb, by selectively restricting max no of preamble retransmission during the determined timing in a PCell belonging to UL CC1, wherein: eNb operates on UL CC2; and the timing is for measurement.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Dinan and apply them on the teaching of Qualcomm Incorporated-Liu- Qian to reduce the effect of Dinan; [0063]).

Regarding claim 30 and 40, Qualcomm Incorporated further teaches wherein the RS switch is a carrier based RS switch (section 4; observation 2; impact of SRS switching in Fig. 3,that is carrier (CC) based RS switch; Also see introduction.).

Regarding claim 31 and 41, Qualcomm Incorporated further teaches wherein the RS is a Sounding Reference Signal (SRS) (section 5; RS is SRS. ),

Regarding claim 33, Qualcomm Incorporated further teaches wherein the one or more processors are further configured to control the user equipment's random access transmissions over the serving cell (SCell) in relation to the RS (SRS) switch (section 5, observation 4-UE re-transmits PRACH of SCell for SRS switching; wherein UE received a power control field in the PDCCH order {for contention free PRACH transmission to re-Tx PRACH}, which will allow to adjust the PRACH transmission power. Hence node controls UE’s PRACH transmission by setting control field in the PDCCH order.).

Regarding claim 34, Qualcomm Incorporated further teaches wherein the one or more processors are configured to adapt the random access procedure performed by the user equipment in relation to the RS (SRS) switch, wherein the adaption comprises restricting, a maximum number(1) of random access re-transmissions to the serving cell(Scell) in relation to the RS switch (section 5; when UE transmits PRACH on SRS cell; then UE monitors for RAR, If no RAR is received, then UE retransmits PRACH with higher transmission power{for adjusting PRACH transmission power in the current RACH procedure in Scell, by setting the maximum number of retransmissions to 1, this way UE will exit the RACH procedure-see observation 4}, for SRS switching.)(Hence it is implicit, BS can adapt the PRACH procedure, by receiving restricting max no=1 of re-transmission of PRACH of SCell, to exit RACH procedure.)

6.   Claims 29, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated: “Details for SRS and PRACH switching and transmission”, 3GPP; R1-1609983 {Dat. Pub.-10/01/2016}, in view of Dinan (US 2016/0242184 A1) {also patented as US 9820283 B2}, further in view of Liu (US 20170302419 A1).

Regarding claim 29 and 36, Qualcomm Incorporated teaches a method for adaptive random access procedure for UE over serving cell in relation to the RS switch. 	
	Qualcomm Incorporated- Dinan does not teach wherein the one or more processors are configured to receive a request to switch RS transmission to a serving cell by receiving one or more RS switching messages via Radio Resource. Control, RRC, signaling.
	However, in an analogous art, Liu teaches wherein the one or more processors are configured to receive a request to switch RS transmission to a serving cell by receiving one or more RS switching messages via Radio Resource Control, RRC, signaling ([0166], UE receives indication via RRC configuration signaling for SRS switching to CC.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Liu and apply them on the teaching of Qualcomm Incorporated- Dinan to increase the overall throughput provided to mobile devices in a wireless network, by using various techniques. Thereby increasing the bandwidth available to the mobile device, that is exhibiting better channel quality (Liu; [0003]).

7.   Claim 2, 23, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated: “Details for SRS and PRACH switching and transmission”, 3GPP; R1-1609983 {Dat. Pub.-10/01/2016}, in view of Dinan (US 2016/0242184 A1) {also patented as US 9820283 B2}, further in view of Lee (US 2018/0124825 A1).

Regarding claim 2, 23 and 37, Qualcomm Incorporated teaches a method for adaptive random access procedure for UE over serving cell in relation to the RS switch. 	
	However, in an analogous art, Lee teaches wherein the random access retransmissions are random access preamble retransmissions ([0095], UE randomly selects a random access preamble and performs retransmission of the selected random access preamble.),
Lee and apply them on the teaching of Qualcomm Incorporated- Dinan to improve service quality, and expand and improve coverage and system capacity. The 3GPP LTE requires reduced cost per bit, increased service availability (Lee; [0002]).

Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                                                                                                                                                                                              
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHEDI S ALEY/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415